Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed 4/22/21.  As directed by the amendment, claims 1, 4, 11, and 20 have been amended, claims 7, 13, and 17-19 have been canceled, and claims 21-25 have been added. Thus, claims 1-6, 8-12, 14-16, and 20-25 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 25, the term “said first ridge” (ln. 1) lacks an antecedent basis.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams (2009/0151716).
Regarding claim 1, Abrams discloses a mouthpiece (Fig. 6, mouthpiece 30), comprising: a connection portion (Fig. 6, mouthpiece 30 has a circular connection portion that mates with the connecting tube 11 of the nebulizer); and a mouth portion for insertion into a user's mouth connected to said connection portion (Fig. 7, inhaling pipe 70 is configured to be inserted into a user’s mouth), said mouth portion comprising one or more ridges configured to abut the rear of a user's teeth (Fig. 6, mouthpiece 30 has a ridge), wherein at least one of said ridges is on a front end of said mouth portion (Fig. 6 depicts the ridge of the mouthpiece 30 on the front edge of the mouthpiece).
Regarding claim 20, Abrams discloses a mouthpiece for use with a nebulizer (Fig. 6, mouthpiece 30), comprising: a connection portion configured to connect to a nebulizer (Fig. 6, mouthpiece 30 has a circular connection portion that mates with the connecting tube 11 of the nebulizer), said connection portion defining a connection portion airway therethrough for connection to an airway of said nebulizer (Fig. 6, the circular portion of mouthpiece 30 has an airway therethrough); and a mouth portion for insertion into a user's mouth connected to said connection portion (Fig. 6, inhaling pipe 
Regarding claim 22, Adams discloses that the top surface and the bottom surface of the mouth portion are flat (Fig. 6, inhaling pipe 70 has a flat top surface and a flat bottom surface).
Regarding claim 24, Adams discloses the mouthpiece connected to a nebulizer (Fig. 6 depicts the mouthpiece 30 connected to a nebulizer).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 21 is rejected under 35 U.S.C. 103 as obvious over Abrams in view of
	Regarding claim 21, Abrams discloses a mouthpiece having said end of said connection portion for connection to said nebulizer as approximately circular (Fig. 6, the connection portion of mouthpiece 30 is “approximately” circular), with a diameter larger than a height of said mouth portion (Fig. 6, the diameter of the connection portion of the mouthpiece 30 is larger than the flattened inhaling pipe 70) and apparently smaller than a width of said mouth portion (Fig. 6, the diameter of the connection portion of the mouthpiece 30 appears to be smaller than the width of the flattened inhaling pipe 70.
It is not definitively apparent that the diameter of the connection portion is smaller than the width of the mouth portion.
	However, the applicant’s own disclosure admits that having a diameter of a connection portion as smaller than a width of a mouth portion is known in the prior art ([0010]-[0011] discloses that Figs. 1A-1C are known in the prior art, wherein Fig. 1C depicts the diameter of a connection portion being smaller than the width of the mouth portion).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the connection 
9.	Claims 2-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams, as applied to claims 1 and 20 above, in view of Hodson et al (2020/0246560).
	Regarding claim 2, Abrams discloses a ridge on a front end of the mouth portion of the mouthpiece (Fig. 6, mouthpiece 30 has a ridge on its front end).
	Abrams does not disclose the mouthpiece comprising at least two ridges.
	However, Hodson teaches a mouthpiece for an inhaler wherein the mouthpiece comprises at least two ridges (Figs. 3 and 7 depicts two mouthpiece embodiments that have multiple ridges on the mouthpiece).  Hodson teaches that these ridges help guide the user to place their lips over the first guidance region for a good seal with the mouthpiece ([0076]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Abrams to have at least two ridges on the mouthpiece as taught by Hodson in order to help guide the user in lip placement on the mouthpiece.
	Regarding claim 3, the modified device of Abrams has said mouth portion comprising a top surface and a bottom surface (Abrams, Fig. 6, inhaling pipe 70 has a top surface and a bottom surface); and wherein at least one of said ridges is on said top surface and at least one of said ridges is on said bottom surface (Hodson, Fig. 7, depicts ridges 370 on both top and a bottom surfaces).

Regarding claim 5, the modified device of Abrams has at least two of said ridges on said top surface and at least two of said ridges on said bottom surface (Hodson, Fig. 7, depicts at least three ridges on the top surface and at least three ridges on the bottom surface).
Regarding claim 6, the modified device of Abrams has one of said ridges on said top surface and one of said ridges on said bottom surface as substantially vertically aligned (Hodson, Fig. 7, depicts the ridges on the top surface as substantially vertically aligned with the ridges on the bottom surface).
Regarding claim 25, Abrams discloses a first ridge on a front end of said top surface (Fig. 6, inhaling pipe 70 has ridges on the front end of the top surface of the mouthpiece 30).
Abrams does not disclose a second ridge rearward of said first ridge on said top surface, a third ridge on a front end of said bottom surface, and a fourth ridge rearward of said third ridge on said bottom surface.
However, Hodson teaches a mouthpiece for an inhaler wherein the mouthpiece comprises at least four ridges- two ridges on a top surface and two ridges on a bottom surface, wherein the second ridge on the top surface is located behind the first ridge, and the fourth ridge on the bottom surface is located behind the third ridge (Fig. 7).  Hodson teaches that these ridges help guide the user to place their lips over the first guidance region for a good seal with the mouthpiece ([0076]).
.
10.	Claims 8-12, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams, as applied to claims 1 and 20 above, in view of Hills et al (2003/0033970).
Regarding claim 8, Abrams does not disclose a support pillar within said mouth portion.
However, Hills teaches a mouthpiece comprising a support pillar within a mouth portion of the mouthpiece (Figs. 6-7, web 54), wherein the support pillar helps strengthen the mouthpiece so as to minimize the likelihood of the mouthpiece collapsing ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Abrams to have a support pillar within the mouth portion as taught by Hills in order to minimize the likelihood of the mouthpiece collapsing.
Regarding claim 9, the modified device of Abrams has the support pillar overlapping one or more of said ridges (Hills, Figs. 6-7, web 54 is depicted as overlapping multiple ridges 52, as would be implemented in the modified device).
Regarding claim 10, the modified device of Abrams has said support pillar and at least one of said overlapping ridges running perpendicularly to one another (Hills, Figs. 
Regarding claim 11, Abrams discloses a mouthpiece (Fig. 6, mouthpiece 30), comprising: a connection portion (Fig. 6, mouthpiece 30 has a circular connection portion that mates with the connecting tube 11 of the nebulizer) defining a connection portion airway therethrough (Fig. 6, the circular portion of mouthpiece 30 has an airway therethrough); and a mouth portion for insertion into a user's mouth connected to said connection portion (Fig. 6, inhaling pipe 70 is configured to be inserted into a user’s mouth and connects to the circular portion of mouthpiece 30), said mouth portion defining a mouth portion airway therethrough that is connected to the connection portion airway (Fig. 6, inhaling pipe 70 has an airway therethrough); a transition between and integral with said connection portion and said mouth portion (Fig. 6, the circular connection portion of the mouthpiece transitions into the inhaling pipe 70 in an integral manner).
Abrams does not disclose at least one support pillar in said mouth portion airway, said support pillar entirely within said mouth portion and said transition.
However, Hills teaches a mouthpiece comprising a support pillar within a mouth portion of the mouthpiece (Figs. 6-7, web 54), wherein the support pillar helps strengthen the mouthpiece so as to minimize the likelihood of the mouthpiece collapsing ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Abrams to have 
Regarding claim 12, the modified device of Abrams has that said support pillar is from a top of said mouth portion airway to a bottom of said mouth portion airway (Hills, Fig. 6, support 54 runs from the top of the mouth portion airway to the bottom of the mouth portion airway).
Regarding claim 14, the modified device of Abrams has the support pillar crossing a midpoint of said mouth portion airway (Hills, Figs. 6-7, web support 54 is depicted as crossing the middle (i.e. midpoint) of the mouth portion airway).
Regarding claim 15, the modified device of Abrams has that a front of said mouth portion airway is free of any support pillars (Hills, Fig. 6 depicts the support web 54 as not extending to the front of the mouthpiece 24).
Regarding claim 16, the modified device of Abrams has that said at least one support pillar comprises two support pillars (Hills, Fig. 7, web support 54 is pictured as having two distinct walls, wherein each wall is considered a “pillar” for a total of two pillars).
In the alternative interpretation that the web support 54 does not comprise two pillars, it would have been obvious to one of ordinary skill in the art to have two web supports 54 as opposed to one. Such a modification is considered the duplication of parts, wherein a duplication of parts has no patentable significance unless a new and unexpected result is produced from such duplication. See MPEP 2144.04(VI)(B). In the present case, having multiple support pillars would have the expected result of providing 
Regarding claim 23, Abrams does not disclose at least one support pillar in said mouth portion airway.
However, Hills teaches a mouthpiece comprising a support pillar within a mouth portion of the mouthpiece (Figs. 6-7, web 54), wherein the support pillar helps strengthen the mouthpiece so as to minimize the likelihood of the mouthpiece collapsing ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Abrams to have a support pillar within the mouth portion as taught by Hills in order to minimize the likelihood of the mouthpiece collapsing.
Response to Arguments
11.	Applicant’s arguments filed on 4/22/21 on Pages 11-13 with regard to claims 1, 11, and 20 have been considered, but are moot in view of the new grounds of rejection presented above in this office action.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785